Citation Nr: 0945489	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES
 
1. Entitlement to a rating in excess of 30 percent for 
refractory chondromalacia of the right knee, status post 
menisectomy, high tibial osteotomy, and fibular osteotomy, 
from December 17, 1997 to July 5, 2001.

2. Entitlement to a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee.

3. Entitlement to an initial rating in excess of 20 percent 
for service-connected right peroneal nerve neuropathy, from 
July 5, 2001.

4. Entitlement to an extension of a period of temporary total 
evaluation for post-surgical convalescence under 38 C.F.R. § 
4.30, currently from February 25, 1998 to September 1, 1998.

5. Entitlement to a rating in excess of 10 percent for 
service-connected right knee arthritis, from July 5, 2001.


6. Entitlement to a rating in excess of 10 percent for 
service-connected refractory chondromalacia of the right 
knee, status post menisectomy, high tibial osteotomy, and 
fibular osteotomy, from July 5, 2001.

7. Entitlement to a rating in excess of 30 percent for 
service-connected right total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
January 1979. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1998, 
August 1998, November 1998, and June 2002 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 2003 and June 2006, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

In September 1998, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO), sitting at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the Veteran has submitted additional 
personal statements and VA treatment records since the last 
adjudication of these claims by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the Veteran waived AOJ 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The Board observes that the Veteran submitted a statement in 
April 2006 with regard to surgery on his right knee that 
occurred in May 2006.  The Board interprets this statement as 
a request for a temporary total evaluation for a period of 
post-surgical convalescence, beginning in May 2006.  The file 
does not reflect that such claim has been adjudicated by the 
RO; hence, the claim is REFERRED to the RO for appropriate 
action.

In July 2001, the Veteran requested an extension of the 
temporary total evaluation assigned for a period of 
convalescence from February 5, 2001 to March 31, 2001.  This 
claim has not been addressed by the RO; therefore, it is 
REFERRED to the RO for appropriate action.

The issues of entitlement to increased ratings for service-
connected right knee disabilities from July 5, 2001 onward 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. From December 17, 1997 to July 5, 2001, service-connected 
refractory chondromalacia of the right knee, status post 
menisectomy, high tibial osteotomy, and fibular osteotomy is 
manifested by post-traumatic arthritis, shown by X-rays; 
range of motion of flexion to 130 degrees and extension to 0 
degrees; laxity of the lateral collateral ligaments; and 
fracture deformities of the proximal shafts of the tibia and 
fibula.  

2. Chondromalacia of the left knee is manifested by 
subjective complaints of pain, swelling, and giving way; 
objectively measured range of motion of 0 degrees extension 
and 150 degrees flexion with no ligamentous laxity or 
increased limitation with repetition; and tricompartmental 
degenerative changes, trace joint effusion, remote strains of 
the medial collateral ligament and iliotibial band, mild 
degeneration of the posterior cruciate ligament, and meniscal 
degeneration.

3. From October 26, 2001 onward, imaging studies of the left 
knee revealed a diagnosis of osteoarthritis of the left knee. 

4. Right peroneal nerve neuropathy is manifested by mild to 
marked right peroneal nerve neuropathy as shown by EMG; 
subjective complaints of pain, parasthesias, and dyesthesia; 
and objectively observed decreased sensation to pinprick over 
the entire dorsum of the feet and toes, without foot drop or 
other limitation of motor function or sign of paralysis.  

5. The competent evidence of record shows that, as of 
September 1, 1998, the Veteran's right knee had healed from 
surgery in February 1998 and that he required no further 
convalescence. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
service-connected refractory chondromalacia of the right 
knee, status post menisectomy, high tibial osteotomy, and 
fibular osteotomy have not been met for the period from 
December 17, 1997 to July 5, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5262 (2009). 

2. The criteria for a separate rating of 10 percent, but no 
greater, for traumatic arthritis associated with service-
connected refractory chondromalacia of the right knee, status 
post menisectomy, high tibial osteotomy, and fibular 
osteotomy have been met for the period from December 17, 1997 
to July 5, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).

3. The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee have not 
been met pursuant to Diagnostic Code 5257.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

4. The criteria for a separate rating of 10 percent for 
arthritis associated with service-connected chondromalacia of 
the left knee have been met pursuant to Diagnostic Code 5010 
from October 26, 2001 onward.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

5. The criteria for an initial rating in excess of 20 percent 
for service-connected right peroneal nerve neuropathy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2009).

6. The criteria for the assignment of a temporary total 
disability rating for service-connected refractory 
chondromalacia of the right knee, status post menisectomy, 
high tibial osteotomy, and fibular osteotomy beyond the 
period of February 25, 1998 to August 31, 1998 have not been 
met.  38 C.F.R. §§ 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Board notes that the rating 
decisions relevant to the Veteran's right and left knee 
disabilities and convalescent rating were issued prior to 
enactment of the VCAA; hence, no notice sent to the Veteran 
at that time may be considered VCAA compliant.  With regard 
to the Veteran's peroneal nerve neuropathy claim, he was sent 
a VCAA letter in July 2001, prior to the initial unfavorable 
AOJ decision.  

With regard to the Veteran's initial rating claim, the Board 
notes that such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  

Additionally, the Board observes that the VCAA notice issued 
in July 2001 was fully compliant with the VCAA by informing 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claim for right peroneal nerve 
neuropathy, all VCAA notice requirements were met. 
With regard to the Veteran's remaining claims, the Board 
observes that the Veteran was sent a fully VCAA compliant 
notice, including information as to how to substantiate 
disability ratings, effective dates, and a temporary total 
rating, in July 2006.  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, the July 2006 letter was followed by an 
SSOC.  Thus, any defect in timing of VCAA notice was 
rectified by subsequent readjudication. 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records, 
private medical records, and the reports of March 1998, July 
1998, February 2000, October 2001, July 2005, and November 
2007 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional records that VA 
needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history, and 
examined the Veteran.  Thereafter, in their reports they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating, to include pertinent test 
results.  The Board observes that several of the examination 
reports do not indicate that the examiner reviewed the claims 
file.  However, this factor alone does not render the 
examination inadequate.  In an increased rating claim, the 
current findings are most relevant to an equitable outcome.  
As nothing suggests that the lack of a claims file resulted 
in an examiner documenting findings inconsistent with the 
medical history outlined in the claims file, the Board does 
not find these examinations inadequate.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In contrast, in an initial rating 
case, evidence to be considered in the appeal of such rating 
was not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, the Board notes that the Court has held that 
staged ratings are appropriate for initial rating and 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board has 
considered the propriety of staged ratings in assessing the 
Veteran's service-connected knee and nerve disabilities.

For the period from December 17, 1997 to July 5, 2001, the 
Veteran's service-connected right knee disability was 
assigned a 30 percent rating evaluation, save for periods of 
temporary total convalescence from February 25, 1998 to 
August 31, 1998 and from February 5, 2001 to March 31, 2001.  
This evaluation contemplates instability associated with 
malunion of the tibia and fibula, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257-5262 (2009).  

The Veteran's service-connected left knee disability is 
assigned a 10 percent rating evaluation, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5252-5010, for 
noncompensable limitation of motion due to arthritis of the 
left knee.  Finally, a 20 percent rating evaluation has been 
assigned to service-connected right peroneal nerve 
neuropathy, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521.  The Veteran contends that his disabilities are more 
severe than contemplated by the ratings assigned.

The Board initially notes that the Veteran's left knee 
disability is currently evaluated under Diagnostic Codes 
5252-5010, for limitation of motion of the thigh related to 
arthritis.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
present case, the Board observes that the left knee 
disability was originally rated under Diagnostic Code 5257 
for instability and subluxation of the knee, and that the 
disability was reassigned without explanation to Diagnostic 
Code 5252, for limitation of flexion of the thigh, in an 
unrelated October 2000 rating decision.  The Board sees 
nothing in the record to suggest that the Veteran's left knee 
symptoms are more favorably rated as due to limitation of 
motion of the thigh rather than due to functional limitation 
of the knee itself.  Therefore, the Board has determined that 
the symptomatology of the Veteran's service-connected 
chondromalacia of the left knee is more appropriately 
evaluated under Diagnostic Codes 5257-5010.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  As this change neither 
affects the Veteran's current rating or his potential for a 
rating higher than that assigned, the Board finds no 
prejudice to him in effecting this change to his rating 
evaluation.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.

VA's General Counsel has issued multiple opinions which are 
also relevant to the rating of the Veteran's knee 
disabilities.  The first indicates that a disability rated 
under Diagnostic Code 5257 may be rated separately under 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee.  See VAOGCPREC 23- 
97.  

Another opinion states that separate disability ratings may 
be assigned under Diagnostic Code 5260 and Diagnostic Code 
5261 for disability of the same joint without violating the 
provisions against pyramiding at 38 C.F.R. 
§ 4.14.  VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Moderate incomplete paralysis of the external popliteal nerve 
(common peroneal) warrants a 20 percent rating.  Severe 
incomplete paralysis warrants a 30 percent rating.  A 40 
percent rating is assigned for complete paralysis of the 
nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8720.  
Pertinent to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.  

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Right Knee from December 17, 1997 to July 5, 2001

Initially, the Board observes that the Veteran's right knee 
disability during this period was rated as 30 percent 
disabling.  Thirty percent is the maximum rating available 
pursuant to Diagnostic Code 5257.  Thus, a higher rating is 
not available  under that diagnostic code; however, as 
indicated, separate rating for additional symptomatology may 
be applied if appropriate. 

The following treatment evidence is the most salient to this 
rating period for the Veteran's right knee.  Further, as 
indicated, the Veteran was in receipt of a temporary total 
evaluation in 1998 and 2001.  
 
In a letter from December 1997, the Veteran's private 
orthopedist, Dr. MWK, reported that the right knee had been 
exacerbated and had been giving way and locking and been 
visibly swollen.  He indicated that physical examination 
showed good range of motion, but that full flexion and full 
extension caused diffuse pain.  A little tenderness to 
palpation of the patella was noted and no deficits of 
ligamentous stability were observed with valgus varus and 
anterior/posterior stress.  McMurray's test was positive with 
pain over the mediotibial joint line.  Pre-surgical treatment 
records from February 1998 report unstable cartilage in the 
medial compartment.  

A February 1999 private treatment note states that the 
Veteran had post-traumatic arthritis and that this disorder 
was the reason for the February 1998 surgery.  Range of 
motion was reported to be good.  

In June 1999, range of motion of the right knee was from 0 
degrees flexion to 130 degrees extension.  

A February 2000 VA physical examination demonstrated flexion 
to 130 degrees and extension to 0 degrees.  The examiner 
noted some laxity in the lateral collateral ligament, and he 
documented that the Veteran required the use of a cane or 
brace during flare-ups.  An MRI at that time revealed mild 
chondromalacia, a bruise of the medial femoral condyle, and a 
tear in the posterior horn of the medial meniscus.  X-rays 
showed healed fracture deformities of the proximal shafts of 
the tibia and fibula.  

An October 2000 MRI showed no evidence of a tear of the 
menisci or cruciate ligaments, but did reveal degeneration of 
the menisci and a small amount of joint effusion.  

Based on the above, the Board finds that a separate rating of 
10 percent, but no greater is warranted for traumatic 
arthritis shown by X-rays that is associated with service-
connected refractory chondromalacia of the right knee, status 
post menisectomy, high tibial osteotomy, and fibular 
osteotomy, pursuant to Diagnostic Code 5010.  The Board notes 
that the Veteran's range of motion, flexion and extension, 
are noncompensable under the applicable diagnostic codes, 
5260 and 5261.  

Additionally, the treatment evidence showed that the Veteran 
had unstable cartilage in the month prior to his surgery, but 
the evidence does not demonstrate that the Veteran had 
additional symptoms due to that factor that are not accounted 
for by the 30 percent rating evaluation under Diagnostic 
Codes 5257-5262 or the 10 percent rating under Diagnostic 
Code 5010.  Further, although some cartilage had been removed 
in 1998, treatment evidence does not establish that the 
symptomatology of the Veteran's right knee changed or became 
more severe after the surgery such that a separate rating 
under Diagnostic Code 5259 was warranted during the appeal 
period.

Finally, the Board observes that, although the Veteran was in 
need of a brace during flare-ups, the treatment evidence does 
not reflect that there is nonunion of the tibia and fibula at 
the right knee.  Thus, the Veteran's symptoms do not more 
closely approximate a 40 percent rating pursuant to 
Diagnostic Code 5262.   
Therefore, the Board concludes that a rating in excess of 30 
percent for service-connected refractory chondromalacia of 
the right knee, status post menisectomy, high tibial 
osteotomy, and fibular osteotomy is not warranted for the 
period from December 17, 1997 to July 5, 2001 under 
Diagnostic Codes 5257-5262.  However, the Board assigns a 
separate 10 percent rating for that disability, pursuant to 
Diagnostic Code 5010 for traumatic arthritis, established by 
X-ray with pain on motion, but not resulting in compensable 
limitation of motion. 

Left Knee 

As discussed above, the Veteran's left knee disability is 
rated for impairment of the knee manifested by instability 
and subluxation associated with traumatic arthritis 
(Diagnostic Codes 5257-5010).  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

At the September 1998 DRO hearing, the Veteran testified to 
his left knee swelling three times a month, that the swelling 
would last a couple of days, and that he would experience 
shooting pain during activity.  He also stated that his left 
knee would give out on him.  Similar complaints were noted 
throughout the appeal period.  In a December 2004 statement, 
the Veteran reported that his left knee gives way two to 
three times per day and that it is painful and stiff 50 
percent of the time.

At a March 1998 VA orthopedic examination, the Veteran 
complained of intermittent and variable left knee pain.  
Physical examination showed full range of motion with normal 
ligaments, no effusion, and no patellar pain with pressure.  
Left knee X-rays were normal.  No changes were noted at a 
July 1998 VA examination. 

In February 1999, range of motion of the left knee was from 0 
degrees extension to 150 degrees flexion.  

At a December 2000 VA examination, the Veteran reported pain, 
locking, stiffness, swelling, giving way, and popping of the 
left knee.  Range of motion was from 0 degrees extension to 
150 degrees flexion with pain beginning at 140 degrees.  The 
examiner stated there were no obvious ligament abnormalities 
and that the joint capsule appeared intact.  Pain along the 
anterior tibial plateau was noted.  An MRI revealed no 
meniscal tear.  

A VA examination was conducted in October 2001; however, the 
physical examination focused on the service-connected right 
knee disability.  Nevertheless, an October 2001 MRI of the 
left knee demonstrated intact ligaments, osteoarthritic 
changes, and meniscal degeneration, and the VA examiner at 
that time diagnosed degenerative arthritis.

At a July 2005 VA examination, the examiner noted slight 
crepitus upon palpation of the patella.  She stated that 
there was no erythema or edema and that the Veteran had full 
range of motion of 0 degrees extension and 150 degrees 
flexion.  No ligamentous laxity was noted, and both Lachman's 
and McMurray's tests were negative.  Repetition did not 
decrease motion, and the examiner stated that the Veteran did 
not exhibit impairment of the tibia or fibula with nonunion 
or loss of stability or ankylosis.

A November 2007 VA examination also revealed range of motion 
to 150 degrees flexion and 0 degrees extension.  
Anterior/posterior drawer and valgus varus testing did not 
produce any deformity.  A November 2007 MRI showed 
tricompartmental degenerative changes, trace joint effusion, 
remote strains of the medial collateral ligament and 
iliotibial band, mild degeneration of the posterior cruciate 
ligament, and meniscal degeneration.  

Clinical records from November 2007 report left knee 
patellofemoral symptoms.  Range of motion was from 0 degrees 
extension to 120 degrees flexion.  There was no obvious 
instability.  The records show that the Veteran decided to 
try a hinged knee support at that time; however, the knee 
brace does not appear to have been prescribed.

Based on the above, the Board finds that a rating in excess 
of 10 percent is not warranted for the Veteran's service-
connected left knee disability pursuant to Diagnostic Code 
5257.  The rating assigned contemplates episodes of 
instability and giving way associated with degenerative 
arthritis revealed by imaging studies.  The Veteran's 10 
percent rating is assigned for mild impairment of the knee.  
The medical evidence does not establish that the Veteran's 
left knee disability exceeds a mild degree of severity.  In 
this regard, the Board observes that the November 2007 MRI 
referred to various findings as "mild."  

However, the rating does not contemplate the degenerative 
arthritis itself.  Limitation of motion is not a symptom 
considered in a rating under Diagnostic Code 5257; hence, a 
separate 10 percent rating for service-connected degenerative 
arthritis is not precluded under Diagnostic Code 5010.  The 
first diagnosis of arthritis of the left knee was noted at 
the October 26, 2001 VA examination upon review of imaging 
studies.  Prior imaging revealed a normal left knee.  
Accordingly, the Board assigns a separate 10 percent rating 
for left knee arthritis, pursuant to Diagnostic Code 5010, 
from October 26, 2001, onward based upon X-ray evidence of 
arthritis and painful motion.  38 C.F.R. § 4.59 (2009); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Nevertheless, the Board finds that additional or higher 
ratings than those above are not warranted.  Absent 
limitation of flexion to no less than 45 degrees or extension 
to no more than 10 degrees, there is no basis for a rating 
for limitation of motion under either Diagnostic Code 5260 or 
5261.  Additionally, there is no evidence of tibial and 
fibula malunion to warrant a rating pursuant to Diagnostic 
Code 5262.  Further, imaging studies do not show dislocated 
cartilage that could be causing the Veteran's symptoms, and 
the Veteran has not had surgery on his left knee to remove 
cartilage.  Hence, ratings under Diagnostic Codes 5258 or 
5259 are also not warranted.

The Board acknowledges the Veteran's contentions as to his 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the clinical findings do not correlate with the 
symptoms the Veteran claims.  Specifically, the medical 
evidence consistently shows no instability of the ligaments 
was present.  Further, although the Veteran experiences pain 
and is competent to describe such symptoms, pain is 
contemplated in the 10 percent rating evaluation already 
assigned, and no additional limitation due to fatigue, 
weakness, incoordination, or lack of endurance is documented.  
See Deluca.  Moreover, although VA treatment records show 
that the Veteran wears a knee brace; they do not show that 
this brace was determined to be necessary by his physician.  
Rather, the Veteran appears to wear the brace based on his 
own appreciation of his disability.  Thus, the Board does not 
consider the wearing of a brace to be an objective indicator 
of the severity of the Veteran's left knee symptomatology.  

Accordingly, the Board concludes that a rating in excess of 
10 percent for service-connected chondromalacia of the left 
knee is not warranted pursuant to Diagnostic Code 5257 at any 
time during the appeal period.  However, a separate 10 
percent rating for service-connected arthritis of the left 
knee is assigned under Diagnostic Code 5010 from October 26, 
2001.

Peroneal nerve neuropathy

The Veteran is in receipt of a 20 percent disability rating 
for his service-connected right peroneal nerve injury in 
contemplation of moderate symptoms.  At the October 2001 VA 
examination, the examiner documented subjective symptoms of 
numbness and dyesthesia, as well as pain.  An EMG showed 
marked peroneal nerve neuropathy.   

At a July 2005 VA examination, the examiner stated that the 
peroneal nerve neuropathy manifested as pain, parasthesias, 
and dyesthesia.  She reported that there was no paralysis of 
the foot and no evidence of foot drop.  The examiner observed 
that the Veteran could dorsiflex and extend the toes.  Full 
abduction of the toes was also documented.  The examiner 
indicated that the Veteran exhibited anesthesia of the dorsum 
of the foot and toes, manifested by decreased sensation to 
pinprick over the entire dorsum of the feet and toes.  A 
November 2007 EMG report states that there is a mild peroneal 
nerve entrapment at the right fibular head.  The Veteran 
complained at this time of sharp pain radiating to his foot, 
numbness, and cramping.    

Based on the above, the Board finds that a rating in excess 
of 20 percent for service-connected right peroneal nerve 
neuropathy is not appropriate for the symptoms.  A higher 
rating is applicable for incomplete paralysis that is severe 
or complete paralysis.  No paralysis of the nerve has been 
documented, and the Veteran's motor function has not been 
shown to be impaired.  His symptoms as objectively reported 
are primarily sensory in nature, and such symptoms warrant at 
most a rating for moderate incomplete paralysis.  Absent 
evidence of a loss of motor function or use of the foot due 
to the service-connected peroneal nerve neuropathy, a rating 
in excess of 20 percent is not warranted.  

Other considerations

As reflected by the above discussion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2009), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, the 
Board notes that the Veteran has residual scars associated 
with his right knee surgeries.  However, the medical evidence 
dated from December 1997 to July 2001 does not reveal any 
symptoms associated with the Veteran's scars, and the Board 
observes that the surgical incisions from February 1998 were 
noted to have looked excellent a week after surgery.  Thus, 
a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected knee and peroneal nerve disabilities so as to 
warrant further consideration of alternate rating codes 
during the relevant appeal periods.   
 
The Board has also considered the Veteran's own statements 
regarding the severity of his service-connected right knee, 
left knee, and right peroneal nerve disabilities.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
based on the above, the Board finds that a preponderance of 
the evidence is against ratings in excess of those assigned 
for service-connected right and left knee, and right peroneal 
nerve disabilities.  Therefore, ratings higher than those 
assigned by the RO must be denied.
The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
Veteran has experienced interference with his ability to 
perform his work duties due to these service-connected 
disabilities; however, interference with work does not 
warrant consideration of an extraschedular rating under all 
circumstances.  The rating schedule is designed to compensate 
for impairment of earning capacity.  An extraschedular 
referral is necessary where such the impairment is due to 
unusual symptoms or circumstances that are not contemplated 
by the rating schedule.  Here, the Veteran's symptoms of his 
right and left knee and right peroneal nerve disabilities are 
fully appreciated by the rating schedule.  Thus, a referral 
for extraschedular consideration is not warranted in this 
case. 

III. Temporary Total Evaluation

At the time of the Veteran's February 1998 surgery, service 
connection was in effect for refractory chondromalacia of the 
right knee, status post menisectomy, high tibial osteotomy, 
and fibular osteotomy, then evaluated as one disability and 
assigned a 30 percent rating evaluation.  In an April 1998 
rating decision, a temporary total evaluation was assigned 
for a three-month period from February 25, 1998 to June 1, 
1998.  Thereafter, the Veteran appealed with regard to the 
length of time for the total evaluation.  In an August 1998 
rating decision, the period for the temporary total 
evaluation was extended to September 1, 1998.  Although the 
Veteran had originally requested only a six month period of 
convalescence, he continued his appeal.

Under VA regulations, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service- 
connected disability has required VA hospital treatment for a 
period in excess of twenty-one days.  38 C.F.R. § 4.29 
(2008).  Additionally, such rating is appropriate when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that one of the following criteria is met effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30 (2008).

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in 1) 
surgery necessitating at least one month of convalescence; 2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or 3) immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

The Court has defined convalescence as the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury and recovery as the act of regaining or returning 
toward a normal or healthy state.  Felden v. West, 11 Vet. 
App. 427, 430 (1998).  The Court has held that notations in 
the medical record as to the Veteran's incapacity to work 
after surgery must be taken into account in the evaluation of 
a claim brought under the provisions of 38 C.F.R. § 4.30.  
Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

Review of the record reflects that the Veteran underwent a 
right knee arthroscopy and tibial osteotomy on February 25, 
1998.  A March 1998 letter by his surgeon, Dr. MWK, stated 
that the recovery period would be six months.  Dr. MWK also 
said that the Veteran would be unable to work during that 
time at a job that would require spending time on his feet.  
The letter states that if no such position is available with 
his employer, the Veteran would have to be considered unable 
to work at all.  A December 1998 employer report indicates 
that no light duty positions were available; hence, the 
Veteran's absence from work had become unacceptable. 

A July 1998 letter by Dr. MWK states that the Veteran was 
doing well overall and the knee was healing satisfactorily.  
The Veteran was noted to be using a cane, and X-rays were 
said to show some unhealed areas.  The Veteran was reported 
to have planned to return to work six months after the 
surgery, and Dr. MWK said that it looked as though that would 
work.  However, in an August 1998 letter, Dr. MWK stated that 
the Veteran's restrictions in standing and lifting would have 
to continue until November 15, 1998; thus, a return to work 
on September 1, 1998 would not be possible without those 
restrictions being met.  Thereafter, a September 24, 1998 
note by Dr. MWK indicated that the Veteran would not be able 
to return to work as a forklift operator, but fortunately had 
an aptitude for computers and would be pursuing training in 
that area.  However, no further healing was reported to be 
necessary.

In light of the above, the Board finds that an extension of 
the temporary total evaluation beyond September 1, 1998 is 
not warranted.  The Board acknowledges that the Veteran's 
employment was jeopardized by the restrictions placed on his 
activities; however, the record also shows that the Veteran 
had plans for pursuing suitable employment.  The purpose of 
benefits for post-surgical convalescence is to provide 
compensation during a period of time required for physical 
healing after surgery so that the Veteran can take to heal 
effectively.  Once healed, however, the Veteran is no longer 
entitled to such benefits.  The mere fact that the Veteran 
cannot return to his particular work does not require that 
the temporary total evaluation be continued.  In this case, 
the evidence shows that the Veteran would have never been 
able to return to his work as a fork lift operator, no matter 
how long he waited to return.  Further, the Veteran's own 
plans to pursue another line of work indicate that he felt 
capable of working even if he could not work at his then-
current position.  Based on the above, the Board finds that 
extension of a temporary total evaluation beyond September 1, 
1998 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30. 


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected refractory chondromalacia of the right knee, status 
post menisectomy, high tibial osteotomy, and fibular 
osteotomy for the period from December 17, 1997 to July 5, 
2001 is denied.

Entitlement to a separate rating of 10 percent for traumatic 
arthritis associated with service-connected refractory 
chondromalacia of the right knee, status post menisectomy, 
high tibial osteotomy, and fibular osteotomy is granted for 
the period from December 17, 1997 to July 5, 2001.  

Entitlement to a rating in excess of 10 percent for service-
connected chondromalacia of the left knee pursuant to 
Diagnostic Code 5257 is denied.

Entitlement to a separate rating of 10 percent for arthritis 
associated with service-connected chondromalacia of the left 
knee is granted from October 26, 2001 onward.

Entitlement to an initial rating in excess of 20 percent for 
service-connected right peroneal nerve neuropathy is denied.

Entitlement to a period of temporary total evaluation for 
post-surgical convalescence beyond September 1, 1998 for 
surgery on February 25, 1998 is denied.
REMAND

The Board is cognizant of the delay that will result from yet 
another remand in this case; however, developments since the 
Board's last remand require that another remand be issued.

In the June 2002 rating decision, separate ratings were 
assigned to the Veteran's right knee disability in lieu of 
the previously assigned 30 percent under Diagnostic Code 5257 
only.  These ratings were: a 10 percent rating for 
degenerative arthritis, under Diagnostic Code 5010; a 10 
percent for right peroneal nerve neuropathy, pursuant to 
Diagnostic Code 8521; and a 10 percent for refractory 
chondromalacia of the right knee, status post menisectomy, 
high tibial osteotomy, and fibular osteotomy, pursuant to 
Diagnostic Code 5257.  

Further, while the appeal was in REMAND status, the RO again 
reassigned the Veteran's right knee disability to a different 
Diagnostic Code.  Specifically, the Veteran underwent a right 
knee total arthroplasty, and the disability is now 
appropriately rated under Diagnostic Code 5055, governing 
knee replacements.  The Board notes that the Veteran's 
operation was performed in May 2006, and the Board, 
therefore, expects that the 30 percent evaluation assigned 
under Diagnostic Code 5055 was effective no earlier than May 
2006.  However, unfortunately, the claims file does not 
contain documentation of the effective date.  Hence, the 
Board is aware that the Veteran's rating evaluation for his 
right knee disability has been further staged by the AOJ, but 
is unclear as to what dates were assigned to each stage. 

Finally, while in the process of changing the Diagnostic Code 
assigned to the Veteran's right knee disability, the AOJ 
neglected to readjudicate the ratings assigned for right knee 
arthritis and refractory chondromalacia of the right knee, 
status post menisectomy, high tibial osteotomy, and fibular 
osteotomy, as ordered by the June 2006 remand.  As indicated, 
since the record does not show that the 30 percent rating was 
likely in effect prior to May 2006, the Board must presume 
that the separate ratings for arthritis and chondromalacia 
were in still in effect back to July 5, 2001.  Thus, 
readjudication of those ratings in an SSOC as required by the 
Board in the June 2006 remand must still be accomplished.  
The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand the issues of entitlement 
to ratings in excess of 10 percent for service-connected 
arthritis of the right knee and chondromalacia of the right 
knee for compliance with the June 2006 remand orders.

Additionally, as discussed in the Introduction, the Veteran 
has submitted recent VA treatment records.  In order to 
ensure that the treatment evidence considered in 
readjudicating the Veteran's claims is as complete and up-to-
date as possible, all VA treatment records dated from July 
2009 onward should also be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records dated 
from July 2009 onward from the VA 
facility in Columbus.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Issue a rating decision implementing 
the DRO decision in the July 2009 SSOC.  
The rating decision must clearly define 
the effective dates for the various 
ratings and diagnostic codes assigned 
for the Veteran's service-connected 
right knee disability. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
rating claims should be readjudicated, 
to include all evidence received since 
the July 2009 supplemental statement of 
the case.  This readjudication must 
include the period during which 
separate 10 percent ratings were 
assigned for service-connected right 
knee arthritis and right knee 
chondromalacia.  If any claim remains 
unresolved to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


